DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.

Status of Claims
Claim 1-11 and 14-20 are pending and under examination.
Claims 12-13 and 22-23 have been canceled.

Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/421,781, filed 11/14/2016, is acknowledged.

Response to Amendment
Based on the amended claim language, new drawing objections have been set forth.
Based on the amended claim language, new 112(a) rejections have been set forth.
Based on the amended claim language, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 08/24/2021, the previous prior art rejection based on Wells has been withdrawn and a new prior art rejection is set forth (see below).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 4 refers to “the stack of flexible waveguide materials provides optical stimulation to at least a portion of the tissue sample by projecting light transmitted through the stack of flexible waveguide materials”.  Claim 1 previously required “the stack of flexible waveguide materials is capable of routing light within the core, and is arranged in the pore such that the stack of flexible waveguide materials is wrapped one or more times around the structure in the tissue sample with the radius of less than about 300 microns, when the tissue sample is received by the pore”.  However, Figure 3 shows a pore 305 and flexible waveguide materials (Layer 1) wrapped around the pore 305 with the light projecting radially away from the center of the pore.  Therefore, the subject matter of claim 4 “the stack of flexible waveguide materials provides optical stimulation to at least a portion of the tissue sample by projecting light transmitted through the stack of flexible waveguide materials” is not shown since the tissue through the pore 305 would require light being directed towards the center of the pore.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 

Specification
No objections to the specification are made.

Claim Objections
No objections to the claims are made.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre‐AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre‐AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 17 have been amended to recite “a pore with a radius of less than about 300 microns and configured to receive a structure in a tissue sample”.  Support for the pore having a radius of less than about 300 microns was not found in the originally filed disclosure.  A review of Applicant(s) instant specification states:
Para. [0013] – “FIG. 3 illustrates an example intraneural structure having pores, according to an illustrative implementation.”
Para. [0032] “FIG. 3 illustrates an example intraneural structure 300 having pores 305, according to an illustrative implementation. A section of nerve tissue (such as the tissue samples 220a and 220b illustrated in FIGS. 2A and 2B) can be severed, and the intraneural structure 300 can be inserted into the severed section of nerve tissue. In some implementations, axons may regenerate through the pores 305 after insertion of the intraneural structure 300 into the nerve. Thus, the intraneural structure 300 can be referred to as a "sieve" device. In some implementations, the intraneural structure 300 can be or can include an instance of the device 100 shown in FIGS. 1A and 1B. For example, each pore 305 may correspond to one or more electrodes or optrodes, which may be arranged to wrapper around the pores or to extend along the lengths of channels that define the pores within the intraneural device 300. 
Para [0033] The intraneural device 300 can include pores with geometries that allow the intraneural device to deliver and monitor light from intersecting beams of light. For example, thin layers of optrodes with fixed-directional apertures can be stacked adjacent to one another to create discrete multi-directional apertures to steer light in multiple directions. An example of this is shown by the patterns 310a-310c associated with the layers 1-3 on the left-hand side of FIG. 3. As shown, the patterns 310a-310c can effectively be combined to form the pattern 315 in the region of the combined stack of the layers. In some implementations, multiple pores can be used to sub-divide larger tissue volumes and create sculpted light patterns within each sub-volume.
Applicant(s) do provide support for the stack of flexible waveguide materials having a configuration to bend at a turn radius of less than about 300 microns in para. [0003]. However, the stack of flexible waveguide materials having a configuration to bend at a turn radius of less than about 300 microns is a feature that defines a property of the stack of flexible waveguide materials which does not a pore size of the intraneural device.  Accordingly, the pore with a radius of less than about 300 microns, recited in amended claims 1 and 17, is new matter which is not supported in the originally filed disclosure. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 1 lines 16-18 recite “the stack of flexible waveguide materials is wrapped one or more times around the structure in the tissue sample having a radius of less than about 300 microns”.  Claim 1 lines 20-22 further recite “the stack of flexible waveguide materials is wrapped one or more times around the structure in the tissue sample with a radius of less than about 300 microns, when the tissue sample is received by the pore”.  It is unclear if the stack of flexible waveguide materials is wrapped around the structure in the tissue sample, as required by claim 1 lines 16-18, or if the stack of flexible waveguide materials is formed around the inner circumference of the pore such that the stack of flexible waveguide materials surround the structure in the tissue sample when the tissue sample is received in the pore, as suggested by claim 1 lines 20-22.  How are the pore, the stack of flexible waveguide materials, and the structure in the tissue sample correlated?  Is the stack of flexible waveguide materials wrapped around the structure in the tissue sample before the tissue sample is received by the pore?  Is the stack of flexible waveguide materials attached to the inner surface of the pore such that the tissue sample regenerates through the pores having the stack of flexible waveguide materials attached therein?
Claims 2-11 and 14-16 are also rejected by virtue of their dependency from claim 1.

Claim 1 lines 2-3 and claim 17 lines 2-3 refer to “a pore with a radius of less than about 300 microns and configured to receive a structure in a tissue”.  It is unclear as to the metes and bounds of the phrase “a structure in a tissue” such that one of ordinary skill in the art would be able to draw a clear boundary around what would or would not be covered by this phrase.  For example, a tissue sample can comprise lung, spinal cord, brain, kidney, nerves, skin, heart, bone, etc. however, not all of these tissue sample would be capable of being received in a pore with a radius of less than about 300 microns.  Further, a structure is unclear whether this is extracellular matrix (ECM) based structure or cellular based structure. Are cells required? Accordingly, the scope of the phrase “a structure in a 

Claim 2 refers to “the stack of flexible waveguide materials has at least one mechanical property selected to substantially match a corresponding modulus of the tissue sample”.  This is unclear because Applicant(s) have not defined what “the tissue sample” comprises and a tissue sample can comprise lung, spinal cord, brain, kidney, nerves, skin, heart, bone, etc. each of which have substantially different mechanical properties.  Accordingly, the scope of the claim cannot be determined since it is unclear what “the tissue sample” is referring to such that at least one mechanical property selected to substantially match a corresponding modulus can be determined. 

Claim 14 recites “the stack of flexible waveguide materials is configured to be inserted into a nerve fascicle included within the tissue sample”.  Claim 1 lines 16-18 previously recite “the stack of flexible waveguide materials is wrapped one or more times around the structure in the tissue sample”.  It is unclear if the stack of flexible waveguide materials are configured to be wrapped around the tissue sample, as required by claim 1 lines 16-18, or if the stack of waveguide materials are configured to be inserted into the tissue sample, as indicated by claim 14.  Furthermore, claim 1 lines 2-3 recite “a pore … configured to receive … a tissue sample” and claim 1 lines 19-22 recite “the stack of flexible waveguide materials … arranged in the pore such that the stack of flexible waveguide materials is wrapped one or more times around the structure in the tissue sample with a radius of less than about 300 microns, when the tissue sample is received by the pore”.  It is also unclear how the stack of flexible waveguide materials is configured to be inserted into the tissue when the stack of flexible waveguide materials is arranged in the pore and the pore is configured to receive a tissue sample.

Claim 17 lines 14-16 recite “the plurality of layers is wrapped one or more times around the structure in the tissue sample”.  Claim 17 lines 18-20 further recite “the plurality of layers is wrapped one or more times around the structure in the tissue sample with a radius of less than about 300 microns, when the tissue sample is received by the pore”.  It is unclear if the plurality of layers is wrapped around the structure in the tissue sample, as required by claim 17 lines 14-16, or if the plurality of layers is formed around the inner circumference of the pore such that the plurality of layers surround the structure in the tissue sample when the tissue sample is received in the pore, as suggested by claim 1 lines 20-22.  How are the pore, the plurality of layers, and the structure in the tissue sample correlated?  Are the plurality of layers wrapped around the structure in the tissue sample before the tissue sample is received by the pore?  Is the stack of flexible waveguide materials attached to the inner surface of the pore such that the tissue sample regenerates through the pores having the plurality of layers attached therein?
Claims 18-21 are also rejected by virtue of their dependency from claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2013/0079615; Pub. Date: Mar. 28, 2013; already of record – hereinafter “Yoon”), in view of Eshkol et al. (US 2014/0288541; Pub. Date: Sep. 25, 2014; already of record – hereinafter “Eshkol”), and further in view of Tsang et al. (US 2014/0148886; Pub. Date: May 29, 2014 – hereinafter “Tsang”)

Regarding claim 1, Yoon discloses an intraneural device (Yoon; [0022]) comprising: 
a stack of flexible waveguide materials providing a first compliant optrode (Yoon discloses a shank 14 comprising an electrode 18 and an optical waveguide 30; fig. 1, #14, [0024].  The Examiner notes that all materials have a degree of flexibility when subject to an external force), 

wherein the stack of flexible waveguide materials has a thickness of less than about 25 microns (Yoon discloses the shank has a thickness of 10-20 microns; [0024], the electrode extends from the shank and has a thickness of 0.5 microns; [0026], the waveguide 30 has a clad thickness of about 15-25 microns, and the term “clad thickness” is meant to describe an overall dimension of the waveguide including any cladding layers surrounding the optical core; [0029].  Therefore, the stack of flexible waveguide materials having a thickness of less than about 25 microns since the shank is 10 microns and the waveguide 15 microns), and 
wherein the stack of flexible waveguide materials comprises at least: 
(i) an electrode defined by a metal layer (Yoon; fig. 1, #18, #20, [0025-0026]); 
(ii) a core comprising a polymer material having a first index of refraction (Yoon; figs. 7 & 8, #50, [0035]); and 
(iii) a cladding comprising a second polymer material surrounding the core (Yoon; figs. 7 & 8, #52, #54, [0033-0035]), the cladding having a second index of refraction different from the first index of refraction (Yoon; [0035]); and 
wherein the difference between the first index of refraction and the second index of refraction is such that light remains in the core (Yoon discloses the refractive index of the core material be higher than that of the cladding so as to guide light through the waveguide; [0035]); and 
wherein the stack of flexible waveguide materials is capable of routing light within the core (Yoon discloses the refractive index of the core material be higher than that of the cladding so as to guide light through the waveguide; [0035]).  

However, Eshkol teaches the analogous art of a stack of flexible waveguide materials (Eshkol; fig. 15C, 16A, #110, [0152]) comprising a core having a first index of refraction (Eshkol; fig. 15C, 16A, #103, [0152, 0156]) and a cladding surrounding the core, the cladding having a second index of refraction (Eshkol; fig. 15C, 16A, #115, [0152, 0156]) wherein light remains in the core while the stack of flexible waveguide materials is wrapped one or more times around a structure with a radius of less than about 300 microns (Eshkol teaches curvature thresholds of the waveguide materials, the threshold being about two times a lesion radius, and the lesion having a radius between 0.1 mm and 2 mm (Eshkol; [0085]), therefore the curvature threshold radius of the waveguide material being between 0.2 and 4 mm which is less than about 300 microns. Eshkol further teaches the light remains in the core (Eshkol; [0156, 0162]) while the stack of flexible waveguide materials is wrapped one or more times around a structure (Eshkol; fig. 19B; [0196]). 
It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the stack of flexible waveguide materials of Yoon, with the core and cladding such that light remains in the core while the stack of flexible waveguide materials is wrapped one or more times around a structure with a radius of about 300 microns, as taught by Eshkol, because Eshkol teaches the stack of flexible waveguide materials with the core and cladding such that light remains in the core while the stack of flexible waveguide materials is wrapped one or more times around a structure comprises at least one specified region of cladding that is arranged to emit electromagnetic radiation from the core when the waveguide is bend at a specified region beyond a specified bending threshold with respect to a bending radius, thus enabling bend emission in a specified region while preventing transmission through the cladding in other parts of the waveguide (Eshkol; [0156, 0196]). One of ordinary skill in the art would have expected this 
Yoon does not teach a pore with a radius of less than about 300 microns and configured to receive a structure in a tissue sample, and the stack of flexible waveguide materials is arranged in the pore such that the stack of flexible waveguide materials is wrapped one or more times around the structure in the tissue sample with the radius of less than about 300 microns, when the tissue sample is received by pore.
However, Tsang teaches the analogous art of an intraneural device (Tsang; fig. 1, #100, [0030]), comprising flexible material comprising an electrode (fig. 1, #108, [0031]), wherein the intraneural device further comprises a pore with a radius of less than about 300 microns (Tsang; figs. 1 & 6A, #104, [0031, 0065]) configured to receive a structure in a tissue sample (Tsang teaches regeneration of nerve filaments through the pores 104 provided in the intraneural device 100; [0031]), and the flexible material comprising the electrode is wrapped one or more times around the pore (Tsang;; [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the intraneural device of modified Yoon to further comprise a sieve comprising a pore with a radius of less than about 300 microns and configured to receive a structure in a tissue sample, as taught by Tsang, and the stack of flexible waveguide materials of modified Yoon to be arranged in the pore such that the stack of flexible waveguide materials is wrapped one or more times around the structure in the tissue sample with the radius, when the tissue sample is received by the pore, as taught by Tsang, because Tsang teaches the intraneural device having flexible material wrapped one or more times around a pore configure to receive a structure in a tissue sample promotes and guides axonal regeneration through the pore by creating an electric field (Tsang; [0029]).  
Note: “while the core is wrapped one or more times around a structure with a radius of about 300 microns” and “capable of routing light within the core while the stack of flexible waveguide materials is wrapped one or more times around the structure in the tissue sample with the radius of less than about 300 microns” relate to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (See MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  Furthermore, “when the tissue sample is received by the pore” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04)

Regarding claim 2, modified Yoon teaches the intraneural device of claim 1 above, wherein the stack of flexible waveguide materials has at least one mechanical property selected to substantially match a corresponding modulus of the tissue sample (As best understood, the modification of the stack of flexible waveguide materials of Yoon, with the core and cladding such that light remains in the core while the stack of flexible waveguide materials is wrapped one or more times around a structure with a radius of about 300 microns, as taught by Eshkol, has previously been discussed above.  The modification resulting in the stack of flexible waveguide materials having a flexibility substantially matching a corresponding modulus of a nerve tissue sample).
Note: Additionally, there are various tissues in the body each having distinct mechanical properties of elasticity, tensile strength, compressive strength, electrical conductance, etc. What tissue the optrode is used in is a matter of intended use.

Regarding claim 3, modified Yoon teaches the intraneural device of claim 1 above, wherein the tissue sample comprises nerve tissue.
Note: What tissue the optrode is used in is a matter of intended use and does not further define the structure of the device.

Regarding claim 4, modified Yoon teaches the intraneural device of claim 1 above, wherein the stack of flexible waveguide materials provides optical stimulation to at least a portion of the tissue sample by projecting light transmitted through the stack of flexible waveguide materials (Yoon; [0004, 0022, 0025, 0027, 0031]).  

Regarding claim 5, modified Yoon teaches the intraneural device of claim 1 above, further comprising at least a second compliant optrode positioned adjacent to the stack of flexible waveguide materials, the second compliant optrode providing a second optical interface, wherein the stack of flexible waveguide materials and the second compliant optrode form a bundle within the intraneural device (Yoon teaches a second compliant optrode 214’ adjacent to the stack of flexible waveguide materials forming a first compliant optrode 214, the second compliant optrode 214’ providing a second optical interface 238’; fig. 10, #214, #214’, [0037]).  

Regarding claim 6, modified Yoon teaches the intraneural device of claim 5 above, wherein the stack of flexible waveguide materials is configured to deliver a first optical output to a first activation zone of the tissue sample, the first optical output comprising light directed towards the first activation zone in a first direction (Yoon teaches the stack of flexible waveguide materials 

Regarding claim 7, modified Yoon teaches the intraneural device of claim 6 above, wherein the second compliant optrode is configured to deliver a second optical output to a second activation zone of the tissue sample (Yoon teaches the stack of flexible waveguide materials has an emitting end 238’ configured to output light; [0027, 0037] to a stimulation zone at more than one location; [0004, 0037].  
Note: Where the light is delivered relates to intended use and therefore not further limiting the structure of the device.

Regarding claim 8, modified Yoon teaches the intraneural device of claim 7 above, wherein the second activation zone substantially overlaps with the first activation zone (Yoon teaches the first optrode 214 comprising the first optical output 238 defining a first activation zone and the second optrode 214’ comprising the second optical output 238’ defining a second activation zone are adjacent to each other.  The Examiner notes that light propagates radially outward in the X,Y,Z direction from the source and that the light propagating from the first optical output 238 defining the first activation zone and the light propagating form the second optical output 238’ defining the second activation zone would result in the first activation zone and second activation zone overlapping).  
Note: Where the activation zones are located is a matter of intended use, thereby not further defining the device structure as the activation zones are not positively recited as part of the device structure in the claim body.  

Regarding claim 9, modified Yoon teaches the intraneural device of claim 7 above, wherein the second activation zone is spaced away from the first activation zone (Yoon teaches 
Note: The examiner notes that where the activation zones are located are a matter of intended use, thereby not further defining the device structure as the activation zones are not positively recited as part of the device structure in the claim body.  

Regarding claim 10, modified Yoon teaches the intraneural device of claim 7 above, wherein the second optical output comprises light directed towards the second activation zone in a second direction, different from the first direction (Yoon teaches the first optrode 214 comprising the first optical output 238 defining a first activation zone and the second optrode 214’ comprising the second optical output 238’ defining a second activation zone are adjacent to each other.  The light propagating from the second optical output 238’ being light directed towards the second activation zone and in a second direction different from the first direction since the source of the light propagating from the second optical output 238’ is in a different region of space than light propagating from the first optical output 238).  
Note: The examiner notes that what the optical output comprises is a matter of intended use, thereby not further defining the device structure as the optical output/light is related to the intended use of the optrode and is not positively recited as part of the device structure in the claim body.

Regarding claim 11, modified Yoon teaches the intraneural device of claim 1 above, wherein the electrode provides an electrical interface for the stack of flexible waveguide materials (Yoon; [0025]). 

Regarding claim 14, modified Yoon teaches the intraneural device of claim 1 above, wherein the stack of flexible waveguide materials is configured to be inserted into a nerve fascicle included within the tissue sample (As best understood, Yoon teaches the intraneural device is a neural probe [0005].  The Examiner notes that probes devices which are inserted into something).
Note: Where the optrode is inserted is a matter of intended use and does not further define the structure of the device.  

Regarding claim 15, modified Yoon teaches the intraneural device of claim 1 above, wherein the stack of flexible waveguide materials is arranged in the pore to be wrapped around a nerve fascicle included within the tissue sample when the tissue sample is received by the pore (The modification of the stack of flexible waveguide materials to be arranged in the pore so as to be wrapped one or more times around the structure in the tissue sample has previously been discussed in claim 1 above).  
Note: What the stack of flexible waveguide materials arranged in the pore wrap around relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.)

Regarding claim 16, modified Yoon teaches the intraneural device of claim 1 above, wherein the first optical interface is configured to receive an optical input corresponding to an optical response of the tissue sample (Yoon teaches the electrode 18 receives electrical responses from neurons when stimulated by the emitted light; [0025]).  

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, in view of Rogers et al. (US 2016/0066789; Pub. Date: Mar. 10, 2016; hereinafter “Rogers”), in view of Eshkol, and further in view of Tsang.

Regarding claim 17, Yoon discloses an intraneural device (Yoon; [0022]), comprising: 
a layer, the layer defining an optrode having an aperture (Yoon discloses a shank 14 that supports an electrode 18 and an optical waveguide 30 with an emitting end 38; fig. 1, #14, [0024]), 
the layer configured to transmit light via the aperture of the layer to create a predetermined pattern of light (Yoon discloses waveguide 30 comprises an emitting end 38 that stimulates neurons; fig. 1, #38, [0027].  The light source provides light to a stimulation zone; [0004]), wherein 
the layer has a thickness of less than about 25 microns (Yoon discloses the shank has a thickness of 10-20 microns; [0024], the electrode extends from the shank and has a thickness of 0.5 microns; [0026], the waveguide 30 has a clad thickness of about 15-25 microns, and the term “clad thickness” is meant to describe an overall dimension of the waveguide including any cladding layers surrounding the optical core; [0029].  Therefore, each layer of the plurality of layers has a thickness of less than about 25 microns), and wherein each layer comprises at least: 
(i) an electrode defined by a metal layer (Yoon; fig. 1, #18, #20, [0025-0026]); 4 4811-9239-8583.1Serial No. 15/811,429Atty. Dkt. No. 102590-0602 
(ii) a core comprising a polymer material having a first index of refraction (Yoon; figs. 7 & 8, #50, [0035]); and 
(iii) a cladding comprising a second polymer material surrounding the core (Yoon; figs. 7 & 8, #52, #54, [0033-0035]), the cladding having a second index of refraction different from the first index of refraction (Yoon; [0035]), 
wherein the difference between the first index of refraction and the second index of refraction is such that light remains in the core (Yoon discloses the refractive index of the core material be higher than that of the cladding so as to guide light through the waveguide; [0035]); and 

Yoon does not teach a stack of a plurality of layers.
However, Rogers teaches the analogous art of an intraneural device (Rogers; figs. 29A, [0186]) comprising a layer defining an optrode having an aperture (Rogers; figs. 1 - “Layer #3”, & 29A-B, #150, [0075, 0186, 0192]) wherein the device comprises a stack of a plurality of layers, each of the plurality of layers defining an optrode having an aperture (Rogers teaches substrate 100 supports various device components including µ-ILED 150; [0186], and that the device components can be stacked to include a plurality of functional layers; fig. 30A-B, #165, #160, #161, [0186, 0188]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the intraneural device comprising a layer defining an optrode having an aperture of Yoon, to comprise a stack of a plurality of layers, each of the plurality of layers defining an optrode having an aperture, as taught by Rogers, because Rogers teaches the stack of plurality of layers each defining an optrode having an aperture can be configured to emit light at a certain wavelength in order to perform a specified function such as excite a florescent dye contained in the target tissue; [0186] or to stimulate tissue using electromagnetic radiation; [0559]).  The modification resulting in the stack of the plurality of layers configured to transmit light via the aperture of each of the plurality of layers to create a predetermined pattern of light.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Yoon and Rogers both teach an intraneural device (Rogers; figs. 29A, [0186]) comprising a layer defining an optrode having an aperture (Rogers; figs. 1 - “Layer #3”, & 29A-B, #150, [0075, 0186, 0192]).

However, Eshkol teaches the analogous art of a layer defining an optrode (Eshkol; fig. 15C, 16A, #110, [0152]) comprising a core having a first index of refraction (Eshkol; fig. 15C, 16A, #103, [0152, 0156]) and a cladding surrounding the core, the cladding having a second index of refraction (Eshkol; fig. 15C, 16A, #115, [0152, 0156]) wherein light remains in the core while the stack of flexible waveguide materials is wrapped one or more times around a structure with a radius of less than about 300 microns (Eshkol teaches curvature thresholds of the waveguide materials, the threshold being about two times a lesion radius, and the lesion having a radius between 0.1 mm and 2 mm (Eshkol; [0085]), therefore the curvature threshold radius of the waveguide material being between 0.2 and 4 mm which is less than about 300 microns. Eshkol further teaches the light remains in the core (Eshkol; [0156, 0162]) while the stack of flexible waveguide materials is wrapped one or more times around a structure (Eshkol; fig. 19B; [0196]). 
It would have been obvious to one or ordinary skill in the art before the effective filing date to modify each layer of the stack of the plurality of layers of modified Yoon, with the core and cladding such that light remains in the core while the stack of flexible waveguide materials is wrapped one or more times around a structure with a radius of about 300 microns, as taught by Eshkol, because Eshkol teaches the layer with the core and cladding such that light remains in the core while the layer is wrapped one or more times around a structure comprises at least one specified region of cladding that is arranged to emit electromagnetic radiation from the core when the waveguide is bend at a specified region beyond a specified bending threshold with respect to a bending radius, thus enabling bend emission in a specified region while preventing transmission through the cladding in other parts of the waveguide (Eshkol; [0156, 0196]). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Yoon and Eshkol both teach a layer defining an optrode 
Modified Yoon does not teach a pore with a radius of less than about 300 microns and configured to receive a structure in a tissue sample, and the stack of the plurality of layers is arranged in the pore such that the stack of the plurality of layers is wrapped one or more times around the structure in the tissue sample with the radius of less than about 300 microns, when the tissue sample is received by pore.
However, Tsang teaches the analogous art of an intraneural device (Tsang; fig. 1, #100, [0030]), comprising a layer comprising an electrode (fig. 1, #108, [0031]), wherein the intraneural device further comprises a pore with a radius of less than about 300 microns (Tsang; figs. 1 & 6A, #104, [0031, 0065]) configured to receive a structure in a tissue sample (Tsang teaches regeneration of nerve filaments through the pores 104 provided in the intraneural device 100; [0031]), and the layer comprising the electrode is wrapped one or more times around the pore; [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the intraneural device of modified Yoon to further comprise a sieve comprising a pore with a radius of less than about 300 microns and configured to receive a structure in a tissue sample, as taught by Tsang, and the stack of the plurality of layers of modified Yoon to be arranged in the pore such that the stack of the plurality of layers is wrapped one or more times around the structure in the tissue sample with the radius, when the tissue sample is received by the pore, as taught by Tsang, because Tsang teaches the intraneural device having a layer comprising an electrode wrapped one or more times around a pore configure to receive a structure in a tissue sample promotes and guides axonal regeneration through the pore by creating an electric field (Tsang; [0029]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Yoon and 
Note: “while the core is wrapped one or more times around a structure with a radius of about 300 microns” and “capable of routing light within the core while the stack of flexible waveguide materials is wrapped one or more times around the structure in the tissue sample with the radius of less than about 300 microns” relate to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (See MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  Furthermore, “when the tissue sample is received by the pore” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04)
  
Regarding claim 18, modified Yoon teaches the intraneural device of claim 17 above, wherein the aperture of each of the plurality of layers is configured to provide optical stimulation to at least a portion of the tissue sample by projecting light transmitted through each of the plurality of layers (The modification of the intraneural device of Yoon to further comprise a plurality of layers, as taught by Rogers, has previously been discussed in claim 17 above.  Yoon further teaches providing optical stimulation by projecting light through the layer; Yoon [0004, 0022, 0025, 0027, 0031]).

Regarding claim 19, modified Yoon teaches the intraneural device of claim 17 above, wherein a first aperture of a first layer of the plurality of layers is configured to deliver a first optical output to a first activation zone of the tissue sample, the first optical output comprising light directed towards the first activation zone in a first direction (The modification of the intraneural 

Regarding claim 20, modified Yoon teaches the intraneural device of claim 19 above, wherein a second aperture of a second layer of the plurality of layers is configured to deliver a second optical output to a second activation zone of the tissue sample, the second optical output comprising light directed towards the second activation zone in a second direction, different from the first direction (The modification of the intraneural device of Yoon to comprise a stack of a plurality of layers, as taught by Rogers, has previously been discussed above.  The modification resulting in a second layer of the stack of the plurality of layers having a second aperture configured to deliver a second optical output comprising light directed towards a second activation zone in a second direction different from the first direction in the tissue sample since each layer comprises a defined region in space which is different than the other layers and Yoon specifically teaches each layer has an emitting end 238 configured to output light; Yoon, [0027, 0027], to a stimulation zone at more than one location; Yoon, [0004, 0037]).

Regarding claim 21, modified Yoon teaches the intraneural device of claim 17 above, wherein the electrode defined by the metal layer of each of the plurality of layers is configured to provide a respective electrical interface (The modification of the intraneural device of Yoon to comprise a stack of a plurality of layers, as taught by Rogers, has previously been discussed above. Yoon further teaches the electrode provides an electrical interface; Yoon [0025]).

Response to Amendment
Applicant(s) argue on page 8 of their remarks towards the 103 rejection over claims 1 and 17 that the references of record are silent to the amended claim language “an intraneural device comprising … a pore with a radius of less than about 300 microns … and a stack of flexible waveguide materials … having a thickness of less than about 25 microns”.  The Examiner respectfully disagrees.  In the Advisor Action mailed on 08/11/2021, the Examiner states “During the interview, the proposed amendments to claim 1 were discussed with respect to the prior art of record (Wells; 2011/0295345 & Eshkol; 2014/0288541)”.  However, after further consideration, Yoon (2013/0079615; already of record), teaches the amended language above as recited above.  Accordingly, the Examiner has withdrawn the prior art rejection based on Wells and laid forth a new prior art rejection over Yoon which discloses the amended claim language.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Zhang et al. (US 2012/0051691) teaches a waveguide comprising a core, cladding, and electrode that has a thickness of less than about 25 microns.
Youn (US Patent No. 8,676,334) teaches a nerve interface comprising a plurality of pores configured to receive tissue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        


/Benjamin R Whatley/Primary Examiner, Art Unit 1798